Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 17, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158169(68)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  ARTHUR CHAPMAN,                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
           Plaintiff-Appellant,                                                                                         Justices
                                                                    SC: 158169
                                                                    COA: 335678
                                                                    Wayne CC: 15-010270-NO
  OFFICER D. MACK,
             Defendant-Appellee.
  ___________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his supplemental brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted on or before June 3, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 17, 2019

                                                                               Clerk